UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6581


MICHAEL WAYNE MOORE,

                Plaintiff – Appellant,

          v.

JAMES B. BENNETTE; GEORGE E.       CURRIE;     JOSEPH   LIGHTSEY;
RICHARD T. JONES; TONIA RODGERS,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:03-ct-00762-BO)


Submitted:   September 13, 2011          Decided:   September 16, 2011


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Wayne Moore, Appellant Pro Se.  Yvonne Bulluck Ricci,
Assistant United States Attorney, Raleigh, North Carolina;
Elizabeth Pharr McCullough, YOUNG, MOORE & HENDERSON, PA,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael     Wayne    Moore       appeals     the     district     court’s

judgment granting Defendants’ summary judgment motions on his 42

U.S.C.   § 1983   (2006)      claims   against       them      and   has    moved   for

appointment of counsel.         We have reviewed the record and find no

reversible     error.      Accordingly,        we    deny    Moore’s       motion   for

appointment of counsel and affirm the district court’s judgment.

See Moore v. Bennette, No. 5:03-ct-00762-BO (E.D.N.C. Mar. 24,

2011).     We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented        in   the    materials

before   the   court    and   argument       would     not   aid     the   decisional

process.




                                                                            AFFIRMED




                                         2